DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,502,265 to Jiang et al (hereinafter Jiang).
Regarding Claim 1, Jiang discloses a semiconductor structure, comprising:
a substrate (202, Fig. 27);
a semiconductor layer (206A) formed over a substrate;
an isolation region (216) covering the semiconductor layer;
nanostructures (208A) formed over the semiconductor layer; and
a gate stack (232A) wrapping around the nanostructures,


Regarding Claim 5, Jiang discloses the semiconductor structure as claimed in Claim 1, wherein a bottom surface of the semiconductor layer (206A) is lower than a bottom surface of the isolation region (216, Fig. 27).

Regarding Claim 8, Jiang discloses the semiconductor structure as claimed in Claim 1, wherein the semiconductor layer is a SiGe layer (Col. 4 Lines 1-5).


Claims 1-4, 6, 7, 9, 10, 13, 15, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2014/0091360 to Pillarisetty et al (hereinafter Pillarisetty).
Regarding Claim 1, Pillarisetty discloses a semiconductor structure, comprising:
a substrate (201, Fig. 2H);
a semiconductor layer (225) formed over a substrate;
an isolation region (240) covering the semiconductor layer;
nanostructures (280B) formed over the semiconductor layer; and
a gate stack (215) wrapping around the nanostructures,
wherein the isolation region is interposed between the semiconductor layer and the gate stack (Fig. 3A).

Regarding Claim 2, Pillarisetty discloses the semiconductor structure as claimed in Claim 1, further comprising:

sidewall layers (290B) interposed between the source/drain layers and the gate stack.

Regarding Claim 3, Pillarisetty discloses the semiconductor structure as claimed in Claim 2, wherein the source/drain layers are in direct contact with the semiconductor layer (Fig. 3B).

Regarding Claim 4, Pillarisetty discloses the semiconductor structure as claimed in Claim 1, wherein the semiconductor layer is separated from the nanostructures by the gate stack (Figs. 3A & 3B).

Regarding Claim 6, Pillarisetty discloses the semiconductor structure as claimed in Claim 1, wherein the semiconductor layer is in direct contact with the gate stack (Figs. 3A & 3B).

Regarding Claim 7, Pillarisetty discloses the semiconductor structure as claimed in Claim 1, wherein a distance between a bottommost one of the nanostructures and the semiconductor layer is greater than a distance between two nanostructures adjacent to each other (Fig. 3A).

Regarding Claim 9, Pillarisetty discloses a semiconductor structure, comprising:
a substrate (201, Fig. 2H);
a first fin element (205, Fig. 3A) formed over a first region of the substrate;
first nanostructures (280A/B) formed over the first fin element;
a first gate stack (315) wrapping around the first nanostructures,
wherein the first fin element is made of a semiconductor material [0034], and a portion of the first gate stack is sandwiched between a bottommost one of the first nanowires and the semiconductor material of the first fin element (Fig. 3A).

Regarding Claim 10, Pillarisetty discloses the semiconductor structure as claimed in Claim 9, wherein the semiconductor layer is a SiGe layer [0034].

Regarding Claim 13, Pillarisetty discloses the semiconductor structure as claimed in Claim 9, further comprising:
a second fin element (275) formed over a second region of the substrate;
second nanostructures (290A/B) formed over the second fin element;
a second gate stack (225) wrapping around the second nanostructures (not pictured),
wherein the first fin element and the second fin element are made of different materials [0034[.

Regarding Claim 15, Pillarisetty discloses the semiconductor structure as claimed in Claim 9, further comprising:
an isolation region (240) formed around the first fin element,
wherein the isolation region is sandwiched between the semiconductor material of the first fin element and the first gate stack (Fig. 3A).

Regarding Claim 16, Pillarisetty discloses a semiconductor structure, comprising:
a substrate (201, Fig. 2H);
a semiconductor layer (205) formed over a first region of the substrate;
first nanostructures (208A/B) formed over the semiconductor layer over the first region of the substrate;
second nanostructures (290A/B) formed over a second region of the substrate;
a first gate stack (215) wrapping around the first nanostructures; and

wherein a portion of the first gate stack is sandwiched between the semiconductor layer and a bottommost one of the first nanostructures (Fig. 3A).

Regarding Claim 18, Pillarisetty discloses the semiconductor structure as claimed in Claim 16, further comprising:
an isolation region (240) formed around a protruding portion of the semiconductor layer.

Regarding Claim 19, Pillarisetty discloses the semiconductor structure as claimed in Claim 18, wherein the semiconductor layer is a SiGe layer [0034].

Regarding Claim 20, Pillarisetty discloses the semiconductor structure as claimed in Claim 16, wherein the first nanostructures and the second nanostructures are made of different materials [0034], and the first nanostructures are substantially aligned with the second nanostructures (Fig. 2H; the nanostructures are substantially parallel with each other and are therefore “aligned”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pillarisetty in view of US Patent No. 9,472,618 to Oxland (hereinafter Oxland).
Regarding Claim 11, Pillarisetty discloses the semiconductor structure as claimed in Claim 9 but does not explicitly disclose the source/drain layers wrapping around the first nanostructure.
Oxland discloses a semiconductor structure having nanostructures (Figs. 38-40) wherein source/drain layers (226) wrap around the nanostructures (Fig. 38).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the nanostructures of Pillarisetty to extend into the source/drain regions such that the source/drain regions would wrap around the nanostructure. By wrapping around the nanostructures, a greater amount of surface contact can be made between the source/drain regions and the nanostructures, thereby increasing the electrical connection between the two. Additionally, strain can be applied to the nanostructures from the source/drain regions based on the materials selected for both, thereby increasing the electrical properties of the nanostructures.

Regarding Claim 12, the combination of Pillarisetty and Oxland makes obvious the semiconductor structure as claimed in Claim 11, wherein the source/drain layers are in direct contact with the semiconductor material of the first fin element (Pillarisetty, Fig. 3B).


Allowable Subject Matter
Claims 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 requires the semiconductor structure as claimed in claim 13, wherein a bottommost one of the second nanostructures is in direct contact with the second fin element. Pillarisetty does not disclose such an embodiment and it is not an apparent modification of Pillarisetty to include such a limitation.

Claim 17 requires the semiconductor structure as claimed in claim 16, wherein a topmost one of the second nanostructures is arranged at an elevation lower than a topmost one of the first nanostructures, and at least one of the first nanostructures is substantially level with at least one of the second nanostructures. While it’s obvious for nanostructures of adjacent devices to be offset from each other, or substantially level with each other, it is not apparent that the nanostructures of adjacent devices have both offset nanostructures and substantially level nanostructures, relative to the devices. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818